Citation Nr: 0903088	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  07-03 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for lipomas of the left upper extremity, right upper 
extremity, left lower extremity, right lower extremity, and 
abdomen, effective August 1, 2004.

2.  Entitlement to separate initial evaluations higher than 
10 percent for lipomas of the left upper extremity, right 
upper extremity, left lower extremity, right lower extremity, 
and abdomen, effective January 11, 2008.

3.  Entitlement to a separate evaluation for lipoma of the 
back.


ATTORNEY FOR THE BOARD

S. Richmond, Counsel




INTRODUCTION

The veteran had active military service from June 1977 to 
July 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which granted service connection for lipomas of the 
arms, legs, and abdomen assigning a 0 percent evaluation, 
effective August 1, 2004.  The claims file subsequently was 
transferred to the RO in Seattle, Washington.  The RO granted 
an increased rating of 10 percent for lipomas of the arms, 
legs, and abdomen in December 2006, effective August 1, 2004.  
In August 2008, the RO granted five separate 10 percent 
ratings for lipomas of the left upper extremity, right upper 
extremity, left lower extremity, right lower extremity, and 
abdomen, effective January 11, 2008.  The veteran has 
indicated that he is not satisfied with these ratings.  Thus, 
this claim is still before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993).

The issues have been modified as reflected on the cover page 
based on the medical evidence of record.

The veteran participated in an informal RO conference in 
November 2007.  The veteran requested a Board hearing but 
later withdrew this request in September 2008.


FINDING OF FACT

The lipomas of the left upper extremity, right upper 
extremity, left lower extremity, right lower extremity, back, 
and abdomen are tender and painful and have been so since 
August 1, 2004.




CONCLUSIONS OF LAW

1.  The criteria for separate 10 percent initial evaluations, 
but no higher, for lipomas of the left upper extremity, right 
upper extremity, left lower extremity, right lower extremity, 
and abdomen, effective August 1, 2004, are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.321, 4.114, Diagnostic Codes 7819-7804 (2008).

2.  The criteria for separate initial evaluations higher than 
10 percent for lipomas of the left upper extremity, right 
upper extremity, left lower extremity, right lower extremity, 
and abdomen, effective January 11, 2008, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.321, 4.114, Diagnostic Codes 7819-7804 (2008).

3.  The criteria for a separate initial evaluation of 10 
percent, but no higher, for lipomas of the back, effective 
August 1, 2004, are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.321, 4.114, 
Diagnostic Codes 7819-7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in July 2004, regarding the initial service 
connection claim for lipomas.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his possession that pertains to the claim.  

After the RO granted service connection for lipomas in a June 
2004 rating decision (notifying the veteran of this decision 
in September 2004), the veteran filed a notice of 
disagreement with the assigned rating in September 2005.  
While prior to the initial adjudication, the veteran was not 
provided a VA letter outlining the evidence necessary to 
substantiate an initial increased rating claim, including the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose.  
Dingess v. Nicholson, 19 Vet. App. at 490 (2006).  As the 
veteran was granted service connection and assigned an 
evaluation and effective date, the Secretary had no 
obligation to provide further notice under the statute.  Id.  
As such, any defect with respect to the content of the notice 
requirement was non-prejudicial.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
severity of the lipomas.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

In June 2004, the RO granted service connection for lipomas 
of the arms, legs, and abdomen assigning a 0 percent 
evaluation, effective August 1, 2004.  The RO granted an 
increased rating of 10 percent for lipomas of arms, legs, and 
abdomen in December 2006, effective August 1, 2004.  In 
August 2008, the RO granted five separate 10 percent ratings 
for lipomas of the left upper extremity, right upper 
extremity, left lower extremity, right lower extremity, and 
abdomen, effective January 11, 2008.  The veteran contends 
that the lipomas on his body have been painful since service 
and that he should be entitled to a 10 percent evaluation for 
each lipoma region prior to January 11, 2008.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id. 

The veteran's lipomas are rated under 38 C.F.R. § 4.118, 
Diagnostic Codes 7819 and 7804.  Under Diagnostic Code 7819, 
benign skin neoplasms are rated as disfigurement of the head, 
face, or neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804, 
or 7805), or dermatitis (DC 7806), depending upon the 
predominant disability.  Superficial scars, painful on 
examination are rated as 10 percent disabling under 
Diagnostic Code 7804.  Note (1): A superficial scar is one 
not associated with underlying soft tissue damage. 

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met. 38 C.F.R. § 4.31.

The April 2004 service discharge examination report notes 
multiple lipomas over the trunk and extremities.
 
After service, a private July 2005 medical record shows a 
history of lipoma starting as a single mass on the right 
upper extremity but spreading to the bilateral upper 
extremities, abdomen, and chest.  Physical examination showed 
painful large masses on the bilateral upper extremities, 
abdomen, and chest wall.  Those on the medial forearms 
sometimes resulted in paresthesias.  The examiner further 
noted that the masses in the bilateral upper extremity were 
certainly disfiguring and that the two lesions palpable under 
the abdomen were painful to palpation and with some movement.
 
A September 2007 letter from a private physician notes that 
the veteran had a 25-year history of onset of increasing 
numbers and size of lipomas.  They were on his arms, legs, 
and trunk and he counted more than 30 of these.  They ranged 
from one to four centimeters and some were painful; more were 
tender.  

These medical findings show that the veteran had painful 
lipomas of the bilateral upper extremities, lower 
extremities, and abdomen as far back as July 2005.  Given the 
veteran's statements that the lipomas have been painful since 
service and the letter from the physician in September 2007 
documenting the lipomas had a 20-year history, all doubt is 
resolved in the veteran's favor and separate 10 percent 
evaluations for the left upper extremity, right upper 
extremity, left lower extremity, right lower extremity, and 
abdomen are effective August 1, 2004.  See 38 C.F.R. § 3.102.  
Under Diagnostic Code 7802, for scars other than head, face, 
or neck, that are superficial and do not cause limited 
motion, it is noted that scars in widely separate areas, as 
on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated 
and combined in accordance with § 4.25 of this section.  

An evaluation higher than 10 percent is not warranted under 
any other skin diagnostic code, as the lipomas are not shown 
to be deep.  Under Diagnostic Code 7801, deep scars are 
associated with underlying soft tissue damage, and an 
evaluation under this code does not apply.  

A January 2008 VA examination report shows the veteran had 
numerous lipomas on the body.  The largest ones were measured 
on the right and left arms, abdomen, back, and right and left 
thigh ranging in size from 4 square centimeters to 36 square 
centimeters.  There was tenderness to palpation of these 
lipomas but not adherence to underlying structure or affected 
function.
 
Ratings higher than 10 percent do not apply for the lipomas 
of the bilateral upper extremities, lower extremities, and 
abdomen, as there is no underlying tissue damage as a result 
of these lipomas.

As a separate tender lipoma was noted on the back, which 
under Note (1) Diagnostic Code 7802 is considered a separate 
area than the abdomen, the back lipomas should be rated 
separately as 10 percent disabling under Diagnostic Code 
7804.  The effective date is also August 1, 2004, as the 
veteran was shown to have multiple lipomas all over his body 
since service and all doubt is resolved in his favor that 
this included the back area.  See 38 C.F.R. § 3.102.

The level of impairment associated with the lipomas has been 
relatively stable throughout the appeals period, or at least 
has never been worse than the ratings assigned.  Therefore, 
any additional application of staged ratings (i.e., different 
percentage ratings for different periods of time) is 
inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).
 
The veteran's disability picture has not been rendered 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluations.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The veteran is retired from the Army and the record 
does not show any marked interference with employment as 
result of the lipomas; nor is there any evidence of frequent 
periods of hospitalization.  The current schedular criteria 
adequately compensate the veteran for the current nature and 
extent of severity of the disability at issue.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.

Separate 10 percent evaluations are assigned for lipomas of 
the left upper extremity, right upper extremity, left lower 
extremity, right lower extremity, back, and abdomen; all 
effective from August 1, 2004.  To the extent that any 
further increase is denied, the preponderance of the evidence 
is against the increased rating claims; there is no doubt to 
be resolved; and increased ratings are not warranted.   
Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to separate initial evaluations of 10 percent, 
but no higher, for lipomas of the left upper extremity, right 
upper extremity, left lower extremity, right lower extremity, 
and abdomen, effective August 1, 2004, are granted, subject 
to the rules and payment of monetary benefits.

Entitlement to separate initial evaluations higher than 10 
percent for lipomas of the left upper extremity, right upper 
extremity, left lower extremity, right lower extremity, and 
abdomen, effective January 11, 2008, are denied.

Entitlement to a separate evaluation of 10 percent for lipoma 
of the back, effective August 1, 2004, is granted, subject to 
the rules and payment of monetary benefits.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


